PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Longmire et al. 
Application No. 16/304,283
Filed: November 24, 2018
For: Methods and Systems for Creating and Managing a Research Study and Deploying via Mobile and Web Utilizing a Research Module
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed May 10, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to file a proper reply within the meaning of 37 CFR 1.113 to the final Office action of March 4, 2021, which set a shortened statutory period for reply of three months. A three-month extension of time under 37 CFR 1.136(a) was obtained August 31, 2021. Accordingly, the application became abandoned September 8, 2021.  A Notice of Abandonment was mailed October 29, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE), fee of $2,000.00 and the submission required by 37 CFR 1.114, (2) the petition fee of $2,100.00 and (3) a proper statement of unintentional delay.

It is not apparent whether the person signing the statement of unintentional delay was in a position to have firsthand or direct knowledge of the facts and circumstances of the delay at issue.  Nevertheless, such statement is being treated as having been made as the result of a reasonable inquiry into the facts and circumstances of such delay.  See 37 CFR 11.18 and Changes to Representation of Others Before the United States Patent and Trademark Office; Final Rule Notice, 73 Fed. Reg. 47650 (August 14, 2008), 1334 Off. Gaz. Pat. Office 338 (September 9, 2008).  In the event that such an inquiry has not been made, petitioner must make such an inquiry.  If such inquiry results in the discovery that it is not correct that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional, petitioner must notify the Office.

The Oaths or Declarations and Substitute Statement filed May 10, 2022, are acknowledged. 

This application is being referred to Technology Center Art Unit 2176 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.

Telephone inquiries concerning this decision should be directed to the Jamice Brantley at (571) 272-3814.

/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions